ORDER
Upon consideration ■ of defendant’s Motion to Consolidate Appeals, the Court concludes that, defendant’s death sentence having been vacated and defendant having been resentenced to life in prison without parole, jurisdiction of defendant’s direct appeal lies in the Court of Appeals, N.C.G.S. 7A-27 (2003); therefore, defendant’s Motion to Consolidate Appeals is dismissed without prejudice to defendant’s right to pursue his direct appeal in the Court of Appeals once the matters pending before the Superior Court, Robeson County, pursuant to this Court’s 11 June Order are resolved. This Court’s file will be certified to the Court of Appeals.
By order of the Court in Conference, this 18th day of August, 2005.
s/Newbv. J.
For the Court